Case: 16-16767   Date Filed: 04/20/2017      Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16767
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 3:13-cv-00891-MMH-JBT



JOHN F. HOOKS,

                                                  Plaintiff - Appellant,

versus

GEICO GENERAL INSURANCE COMPANY,

                                                  Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (April 20, 2017)

Before MARCUS, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-16767     Date Filed: 04/20/2017   Page: 2 of 4


      Donald Hollenbeck sued John Hooks for injuries suffered in an automobile

accident. GEICO General Insurance Company, which had issued a policy to Mr.

Hooks providing him with liability coverage in the amounts of $25,000 per person

and $50,000 per occurrence, did not settle Mr. Hollenbeck’s claim against Mr.

Hooks. Mr. Hollenbeck later obtained a verdict of just over $2 million against Mr.

Hooks.

      Mr. Hooks then sued GEICO for bad faith in not settling the claim of Mr.

Hollenbeck. After a five-day trial, a federal jury rendered a defense verdict,

finding that GEICO did not act in bad faith in failing to settle Mr. Hollenbeck’s

claim. Following the district court’s denial of his Rule 59(a) motion for a new

trial, which was based in relevant part on alleged evidentiary errors, Mr. Hooks

appeals.

      We review the district court’s denial of a new trial for abuse of discretion.

See, e.g., Overseas Private Inv. Corp. v. Metro. Dade Cty., 47 F.3d 1111, 1113

(11th Cir. 1995); Burger King Corp. v. Mason, 710 F.2d 1480, 1489 (11th Cir.

1983). The same standard applies to the district court’s evidentiary rulings. See,

e.g., Tran v. Toyota Motor Corp., 420 F.3d 1310, 1315 (11th Cir. 2005). Under

this deferential standard of review, we do not find any reversible error.

      Mr. Hooks argues first that the district court erred in excluding portions of

the testimony of GEICO’s adjusters about their knowledge and understanding of



                                          2
               Case: 16-16767      Date Filed: 04/20/2017   Page: 3 of 4


the duty of good faith. Employees can sometimes testify as to industry standards

without becoming expert witnesses, see, e.g., Tampa Bay Shipbuilding & Repair

Co. v. Cedar Shipping Co., 320 F.3d 1213, 1222–23 (11th Cir. 2003), and the

district court here recognized that an adjuster’s knowledge about applicable duties

is sometimes admissible. The district court, however, concluded that the testimony

in question by the adjusters constituted impermissible legal opinions on the

parameters of Florida bad faith law, and as a result its probative value did not

outweigh the potential for prejudice and confusion. See D.E. 170 at 13–14.

      Aside from a conclusory sentence in his brief, see Br. for Appellant at 35,

Mr. Hooks does not try to explain why the excluded testimony—given the way

certain questions were phrased—did not constitute impermissible legal opinions.

As a result, there is no basis for reversal.

      Next, Mr. Hooks contends that the district court erred in admitting the

testimony of Scott Jones, GEICO’s corporate representative. According to Mr.

Hooks, the district court should not have allowed Mr. Jones to testify because

GEICO did not list him as a corporate representative in its Rule 26 disclosures, and

this failure prevented him from obtaining discovery. But, as the district court

explained, Mr. Hooks did not object to Mr. Jones at the pretrial conference, and

waited until the middle of trial to challenge him as a corporate representative. And

when the district court asked Mr. Hooks’ counsel whether there was anything in



                                               3
              Case: 16-16767    Date Filed: 04/20/2017   Page: 4 of 4


Mr. Jones’ testimony that he could not have anticipated based on GEICO’s Rule 26

disclosures, counsel said no.    In other words, Mr. Hooks was aware of the

substance of Mr. Jones’ testimony.

      The district court ruled that any error in allowing Mr. Jones to testify as the

corporate representative for GEICO was harmless under Rule 37(c)(1). See D.E.

170 at 18–19. Mr. Hooks argues that he suffered prejudice because the factual

disputes were close and the issues were highly contested, see Appellant’s Br. at 53,

but he does not deny that he had notice of the areas that Mr. Jones testified about.

Under the circumstances, any error in allowing Mr. Jones to testify did not affect

Mr. Hooks’ substantial rights. See 28 U.S.C. § 2111; Adams v. Austal, U.S.A.,

L.L.C., 754 F.3d 1240, 1248 (11th Cir. 2014).

      AFFIRMED.




                                         4